Case 19-24331-PDR Doc3 Filed 10/25/19 Page1of1

 

 

 

|
i!
|
|
i!

Certificate Number: 02998-FLS-CC-033562337

HANNAN UA A

02998-FLS-CC-033

CERTIFICATE OF COUNSELING

I CERTIFY that on October 16, 2019, at 3:11 o'clock PM EDT, Ralph L Sanders
received from Consumer Education Services, Inc., DBA Start Fresh Today/DBA |
Affordable Bankruptcy Course, an agency approved pursuant to 11 U.S.C. 111 to
provide credit counseling in the Southern District of Florida, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and III.

 

 

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate. |

This counseling session was conducted by internet.

Date: October 16, 2019 By: ‘s/Sherry Leathers

 

 

 

Name: Sherry Leathers l

Title: Counselor

 

+ Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C, 109(h) and 521().

 

 

|

 
